UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
MARIA VILLAR,                                                  :

                          Plaintiff,                         :
                                                                   ORDER
        -v.-                                                 :
                                                                   09 Civ. 7400 (JSR) (GWG)
CITY OF NEW YORK, et al.,                                    :

                           Defendants.                         :
---------------------------------------------------------------X

GABRIEL W. GORENSTEIN, United States Magistrate Judge

         The Court will hold a telephone conference to discuss settlement of this matter on
Monday, May 24, 2021 at 10:00 a.m. At that date and time, the parties must dial in to the
Court’s teleconference line: (888)-557-8511, access code: 6642374. The Court will provide to
defendants’ counsel by email a private passcode that is necessary to complete the call. (If
defendants’ counsel has not received it within one business day of the date of this Order, counsel
shall contact Chambers by telephone). Defendants’ counsel is directed to promptly supply the
dial in information (including the passcode) to the pro se party and to ensure the pro se party has
received this Order.

         This settlement conference will relate exclusively to settlement between Ms. Villar and
defendants. That is, it will not relate to the dispute between Ms. Villar’s former attorneys and
Ms. Villar regarding the attorney lien. Any settlement conference as to the attorney lien will be
scheduled for another date in the event a settlement is reached between Ms. Villar and
defendants. Thus, the only participants in the scheduled settlement conference will be Ms.
Villar, the attorney for defendants and any representative of the defendants

       The date of this conference may be changed, if necessary, pursuant to paragraph 5 of the
enclosed Standing Order In Pro Se Cases Referred for Settlement..

        At this conference, Judge Gorenstein will act as a mediator, attempting to help the parties
reach agreement on terms of settlement. The process is explained in the attached Standing Order
In Pro Se Cases Referred for Settlement.

        Any counseled party shall send a letter to the Court and to the other side seven (7) days
prior to the conference outlining the facts of the case, any relevant legal authorities, and any
other matters deemed important for consideration as part of the settlement process. The pro se
party may also mail such a letter to the Court at that time, addressed to Judge Gabriel W.
Gorenstein, 500 Pearl Street, New York, New York 10007, with a copy sent to the other side.
All such letters must be kept confidential and will not be admissible in any court proceeding.
        Any attorney on this matter is responsible for ensuring prior to this conference that the
attorney has settlement authority from the client and/or that the client is available to be consulted
by the attorney during the course of the conference.

        Defendants’ counsel is responsible for transmitting this Order and the dial-in information
to any pro se party, for confirming that the pro se party has received it, and for ensuring that the
pro se party is aware of the obligation to dial into the telephone conference at the above date and
time and the method for doing so.

       SO ORDERED.

Dated: May 6, 2021
       New York, New York
                                          UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF NEW YORK
                                                      500 PEARL STREET
                                                      NEW YORK, NEW YORK 10007
GABRIEL W. GORENSTEIN
UNITED STATES MAGISTRATE JUDGE




                                 Standing Order In Pro Se Cases Referred for Settlement
                                       to Magistrate Judge Gabriel W. Gorenstein

            Judge Gorenstein has ordered the parties to adhere to the following procedures:

            1.        Settlement conferences are strictly confidential.

            2.        Judge Gorenstein will act as a mediator, attempting to help the parties reach agreement
                      on terms of settlement. The Judge expects to hold only one settlement conference. .

            3.        At the settlement conference, all parties will be given the opportunity to make a brief
                      presentation (5-10 minutes) summarizing the case. The presentation should be simple
                      and straightforward.

            4.        Following the presentations, the Judge will talk separately and privately with each side.

            5.        The date of the settlement conference may be changed. To seek a change in date, the
                      party should first contact Chambers at (212) 805-4260 to determine an alternate available
                      date and time. The party should thereupon consult with all other parties as to their
                      availability on such date. The party must thereafter make a written request to the Judge
                      by letter filed on ECF requesting a new date that is available for the Judge and agreed to
                      by all parties. The conference is not adjourned unless the parties are thereafter informed
                      by the Court that the written request has been granted.

            6.        Even though a settlement conference has been scheduled, all deadlines and other
                      obligations in the case remain in effect.
